                             Case 19-13517-abl               Doc      Entered 10/24/19 09:45:30                 Page 1 of 3
 Fill in this information to identify the case:
 Debtor 1    ALFRED J. GOMEZ, JR.
             aka ALFRED GOMEZ

 Debtor 2    DEBORAH S. BARTON
             aka DEBORAH STEPHANIE BARTON
             aka STEPHANIE S. GOMEZ
             aka STEPHANIE STEPHANIE GOMEZ


 (Spouse, if filing)

 United States Bankruptcy Court for the District of NEVADA

 Case number 19-13517-abl


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                            12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 18-1


Last 4 digits of any number you use to
identify the debtor’s account: 7637

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred                  Amount

 1          Late Charges                                                                                                    (1)      $0.00

 2          Non-sufficient funds (NSF) fees                                                                                 (2)      $0.00

 3          Attorneys fees                                                                                                  (3)      $0.00

 4          Filing fee and court costs                                                                                      (4)      $0.00

 5          Bankruptcy/Proof of claim fees                                                      07/25/2019 (Plan Review) (5)       $350.00

                                                                                              08/05/2019 (Proof of Claim)          $300.00

 6          Appraisal/Broker's Price opinion fees                                                                           (6)      $0.00

 7          Property inspection fees                                                                                        (7)      $0.00

 8          Tax Advances (non-escrow)                                                                                       (8)      $0.00

 9          Insurance advances (non-escrow)                                                                                 (9)      $0.00

 10         Property preservation expenses                                                                                  (10)     $0.00

 11         Other. Specify: Proof of Claim 410A                                                       08/05/2019            (11)   $250.00

 12         Other. Specify:                                                                                                 (12)     $0.00

 13         Other. Specify:                                                                                                 (13)     $0.00

 14         Other. Specify:                                                                                                 (14)     $0.00

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.

 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                               Case 19-13517-abl                      Doc     Entered 10/24/19 09:45:30                      Page 2 of 3
Debtor 1 ALFRED J. GOMEZ, JR.                                               Case number (if known) 19-13517-abl
aka ALFRED GOMEZ
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         __________________________________________________
                          /s/Darrelyn Thomas                                                                  Date     10/23/2019
                                                                                                                      ____________________
                        Signature




  Print                 Darrelyn Thomas
                        __________________________________________________                                    Title   Bankruptcy Attorney
                        First Name                      Middle Name         Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                     State        ZIP Code

  Contact Phone         470-321-7112                                                                          Email _______________________
                                                                                                                    dthomas@rascrane.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
                      Case 19-13517-abl      Doc      Entered 10/24/19 09:45:30                 Page 3 of 3

                                            CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on ____________________________________________________________,
                                         October 24, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
XENOPHON PETERS
PETERS & ASSOCIATES, LLP
6173 S. RAINBOW BLVD.
LAS VEGAS, NV 89118

ALFRED J. GOMEZ, JR.
DEBORAH S. BARTON
1702 TARAWAY DR.
HENDERSON, NV 89012

KATHLEEN A. LEAVITT
711 SOUTH 4TH ST SUITE # 101
LAS VEGAS, NV 89101


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                               /s/Nickele Stone
                                                                               Nickele Stone
                                                                               nstone@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
